 
 
I 
111th CONGRESS 1st Session 
H. R. 3731 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2009 
Mr. Luján (for himself, Mr. Sires, Mr. Miller of North Carolina, Mr. Gonzalez, Mr. Wu, Ms. Matsui, Mrs. Napolitano, Mr. Sablan, Mr. Baca, Mr. Larson of Connecticut, Mr. Olver, Mr. Crowley, Ms. Roybal-Allard, Ms. Hirono, Mr. Tonko, Mr. Grijalva, Mr. Hinojosa, Mr. Reyes, Mr. Ortiz, Mrs. Christensen, Mr. Perriello, Mr. Teague, and Mr. Heinrich) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To require the Secretary of Energy, in coordination with the Secretary of Labor, to establish a program to provide for workforce training and education, at community colleges, in sustainable energy. 
 
 
1.Short titleThis Act may be cited as the Community College Energy Training Act of 2009. 
2.Sustainable energy training program for community colleges 
(a)Definition of community collegeIn this Act, the term community college means an institution of higher education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), that— 
(1)provides a 2-year program of instruction for which the institution awards an associate degree; and 
(2)primarily awards associate degrees. 
(b)Workforce training and education in sustainable energyFrom funds made available under subsection (d), the Secretary of Energy, in coordination with the Secretary of Labor, shall carry out a joint sustainable energy workforce training and education program. In carrying out the program, the Secretary of Energy, in coordination with the Secretary of Labor, shall award grants to community colleges to provide workforce training and education in industries and practices such as— 
(1)alternative energy, including wind and solar energy; 
(2)energy efficient construction, retrofitting, and design; 
(3)sustainable energy technologies, including chemical technology, nanotechnology, and electrical technology; 
(4)water and energy conservation; 
(5)recycling and waste reduction; and 
(6)sustainable agriculture and farming. 
(c)Award considerationsOf the funds made available under subsection (d) for a fiscal year, not less than one-half of such funds shall be awarded to community colleges with existing (as of the date of the award) sustainability programs that lead to certificates or degrees in 1 or more of the industries and practices described in paragraphs (1) through (6) of subsection (b). 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of the fiscal years 2010 through 2015. 
 
